Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/28/21, with respect to claims 1,3,8,15,18 and 20 have been fully considered and are persuasive.  The rejection of claims 1,3,8,15,18 and 20 has been withdrawn.  In particular, Applicant’s arguments regarding the applicability of the Wiggins reference were convincing.   After further consideration and search, the examiner agrees with Applicant’s contention that Wiggins fails to teach a water temperature control subsystem that receives the ouput warm water from the heat source. 
Allowable Subject Matter
Claims 1-5,7-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644